Citation Nr: 0802526	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  99-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for impotency with 
erectile dysfunction, including as secondary to the service-
connected lumbosacral strain.

2.  What evaluation is warranted for tinea pedis and cruris, 
for the period prior to August 30, 2002?

3.  What evaluation is warranted for tinea pedis and cruris, 
for the period beginning on August 30, 2002?

4.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 10 percent disabling.

5.  Entitlement to a compensable rating for residuals of a 
hemorrhoidectomy.


REPRESENTATION

Appellant represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from May 1967 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 1997 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama.

The veteran appeared at a Travel Board hearing in February 
2002 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

The Board remanded the case to the RO in June 2002 for 
additional development.  The RO completed the additional 
development as directed, continued to deny the claims in 
issue, and returned the case to the Board for further 
appellate review.  

A July 2006 rating decision granted service connection for 
tinnitus, continued a 70 percent rating for the PTSD, and 
denied service connection for gastroesophageal reflux disease 
and hepatitis B.  The veteran submitted a timely May 2007 
notice of disagreement limited solely to the denial of the 
service connection claims.  The RO issued a statement of the 
case in September 2007, and the claims file contains no 
indication that the veteran did not receive the statement of 
the case or that the U.S. Postal Service returned it to VA as 
undeliverable.  Neither is there any record of the veteran 
having submitted a substantive appeal (VA Form 9 or a 
suitable substitute) in response to the statement of the 
case.  Thus, those issues are not before the Board and will 
not be discussed in the decision below.  See 38 C.F.R. 
§§ 20.200, 20.201 (2007).
 
The issue of what evaluation is warranted for tinea pedis and 
cruris, for the period beginning on August 30, 2002, requires 
additional development, it is addressed in the remand portion 
of the document below and is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the probative evidence is against 
finding that impotency with erectile dysfunction is related 
to an in-service disease or injury, or a service-connected 
disability.

2.  The preponderance of the probative medical evidence shows 
that, for the period prior to August 30, 2002, the veteran's 
tinea pedis and cruris was not manifested by constant 
exudation, itching, extensive lesions, or marked 
disfigurement

3.  The preponderance of the probative medical evidence shows 
that, for the period prior to September 26, 2003, the 
veteran's lumbosacral strain did not manifest with muscle 
spasm on extreme forward bending, with loss of lateral spine 
motion, unilateral in standing position.

4.  The preponderance of the probative evidence shows the 
veteran's lumbosacral symptomatology, other than 
characteristic pain on motion, is due to a nonservice-
connected herniated nucleus pulposus.

5.  The veteran's hemorrhoids are not large or thrombotic, 
irreducible, with excessive redundant tissue that evidences 
frequent recurrences.


CONCLUSIONS OF LAW

1.  Impotency with erectile dysfunction was not incurred in 
or aggravated by active service, nor is it caused or 
permanently aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

2.  The requirements are not met for a rating in excess of 10 
percent for tinea pedis and cruris for the period prior to 
August 30, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A,  5107; 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic 
Code 7806 (2001).

3.  The requirements are not met for a rating in excess of 10 
percent for lumbosacral strain either prior to September 26, 
2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5295 (2002).

4.  The requirements are not met for a compensable rating for 
hemorrhoids.  38 U.S.C.A. §§ 1155, 5103, 5103A,  5107; 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code  
7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
July 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed him of the need to submit all pertinent evidence 
in his possession and, in a March 2006 letter, provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the veteran did not receive full notice 
prior to the initial decision, being as his claim was 
received prior to the enactment of the VCAA, after notice was 
provided he was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claim 
was readjudicated after issuance of content-compliant notice, 
as shown in the March 2007 supplemental statement of the 
case.  The veteran was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection Claim

The veteran asserts that his impotence with erectile 
dysfunction is caused by his service-connected lumbosacral 
strain.  As discussed below, the disorder is in fact related 
to his nonservice connected low back pathology.

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Service medical records are negative for any entries related 
to complaints, findings, or treatment for, impotence or 
erectile dysfunction.  Those symptoms did not manifest until 
several years after active service.  The veteran was involved 
in a motor vehicle accident during his active service.  
Service medical records note his diagnosis of and treatment 
for lumbosacral strain.  X-rays, however, showed no bony 
involvement.  Following his separation from active service, 
the veteran sustained a back injury in a job-related 
accident, which eventually required a laminectomy in 1977.  

An October 1983 rating decision granted service connection 
solely  for the lumbosacral strain.  The decision 
specifically noted that no neurological deficit was 
manifested in active service, and that the herniated nucleus 
pulposus was not a manifestation of the lumbosacral strain.  
The October 1983 decision specifically listed a herniated 
nucleus pulposus with the veteran's nonservice-connected 
disorders.  The appellant was informed in writing of that 
decision in October 1983.

A May 1997 letter from a private care provider, Dr. Terry, 
notes his treatment of the veteran for erectile dysfunction 
from September 1992.  He noted the veteran's back surgery in 
1978, and that he had manifested numbness and tingling, which 
required epidural blocks, afterwards.  In light of those 
factors and his treatment of the veteran, Dr. Terry opined 
that the veteran's erectile dysfunction was probably 
neurologically related.

Treatment records, private and VA, added to the claims file 
since 1997 are consistent with Dr. Terry's initial 
assessment, that the veteran's impotence and erectile 
dysfunction is causally related to the neurological 
symptomatology of his post-operative herniated nucleus 
pulposus.  A June 2003 VA examination report notes that the 
examiner reviewed the claims file and observed that, in 
addition to the post-service injury and surgery in the 1970s, 
the veteran re-injured his back in 1994.  The veteran denied 
any history of other urologic disease, and he denied current 
urinary frequency, nocturia, hesitancy, weak stream, dysuria, 
or incontinence.  Physical examination revealed no abnormal 
findings.  The examiner noted that laboratory values showed 
low serum testosterone but also observed that testosterone 
was not involved in the erectile process.  In light of the 
fact that the veteran's erectile symptoms did not begin until 
after his back surgery and after he re-injured his back, the 
VA examiner agreed with Dr. Terry that it was as least as 
likely as not that the veteran's erectile dysfunction was 
related to a neurological deficit, rather than his service-
connected lumbosacral strain.

An August 2004 VA examination report notes that the same 
examiner confirmed his 2003 opinion that the veteran's 
erectile dysfunction was secondary to his 1994 back injury, 
rather than the service-connected back injury.

There is no probative evidence of record, other than the 
veteran's assertions, that impotence with erectile 
dysfunction had its inception during his active service, or 
that it is causally related to the service-connected 
lumbosacral strain.  The veteran, of course, is not competent 
to render an opinion on etiology.  Lay persons may relate 
symptoms they observed, but they may not render an opinion on 
matters which require medical knowledge, such as the 
underlying condition which is causing the symptoms observed.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995).

Thus, while there is probative evidence that the veteran 
manifests a current impotence with erectile dysfunction 
disorder, and while he is service connected for a lumbosacral 
strain, the preponderance of the probative evidence shows the 
third Wallin element is not present.  That is, medical 
examiners have opined there is no causal relationship between 
the disorder and active service or the service-connected 
lumbosacral strain.  38 C.F.R. §§ 3.303, 3.310.  

The claim is therefore denied.

Increased Rating Claims

General Law and Regulatory Provisions

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 ( U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Skin Disorder

Historically, the October 1983 rating decision granted 
service connection for tinea pedis and cruris, and assigned 
an initial rating of 10 percent under Diagnostic Code 7806.  
The disorder affected the veteran's groin area and feet.  His 
current claim was received in February 1997.  A June 1996 
note of Dr. Sennett notes the veteran presented with a groin 
rash of many years duration that itched quite a bit.  He 
prescribed a topical cream as treatment.

Governing Law and Regulation

The skin rating criteria were changed after receipt of the 
veteran's claim.  According to the regulation in effect prior 
to August 2002, there was no diagnostic code specifically for 
tinea pedis.  The disorder was evaluated as analogous to 
eczema under DC 7806, because the functions affected, the 
anatomical localization, and the symptomatology are most 
closely analogous to that disorder. See 38 C.F.R. § 4.20.  
Under such circumstances, the regulation as it existed prior 
to the change is applicable to the veteran's claim for the 
period prior to the date of the regulatory change, and the 
revised regulation is applicable from the effective date of 
the change forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003). 
 
The prior criteria provided that for a disorder with 
exudation or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent disability rating was warranted. 
 With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, a 10 percent disability 
rating was assigned.  With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable disability rating was warranted.  
38 C.F.R. § 4.118, DC 7806 (2001).

The September 1997 rating decision, which continued the 
veteran's 10 percent rating, relied solely on Dr. Sennett's 
1996 treatment note.  VA outpatient treatment records in the 
claims file for that period include a physical examination 
which revealed no active skin symptomatology.  No other 
pertinent treatment evidence is available for the period 
prior to the regulatory change.

The May 2003 VA examination report notes no instances of 
eruptions or flare-ups prior to that examination.  The 
examiner noted that the veteran currently used one percent 
Clotrimazole.  Examination revealed no active 
symptomatology.  In the veteran's groin area, there was 
evidence of healed skin rashes which caused increased 
hyperpigmentation.  No significant active skin lesions were 
noted on the feet and legs, and the skin throughout those 
areas appeared to be healthy without any evidence of active 
tinea pedis.  The groin area was also free of any active 
infection.  The diagnosis was a history of tinea pedis and 
tinea cruris, inactive.

The 2003 examination findings, and the absence of any entries 
in the VA treatment records indicative of active symptoms up 
to August 2002, show the veteran's tinea pedis and tinea 
cruris to more nearly approximate the current 10 percent 
rating than a 30 percent, or higher, rating.  38 C.F.R. 
§ 4.7.  There simply is no evidence of constant exudation or 
itching extensive lesions, or marked disfigurement.  Thus, 
the preponderance of the evidence is against a higher 
rating.  38 C.F.R. § 4.7 (2007); § 4.118, DC 7806 (2001).



Lumbosacral Strain

Governing Law and Regulation

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

The discussion above on changes in the rating criteria is 
hereby incorporated here by reference.  The spine rating 
criteria related to lumbosacral strain were changed as of 
September 26, 2003.  The RO informed the veteran of all 
applicable rating criteria and considered his claim under 
all.  Thus, the Board may do likewise.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Analysis

As noted, the service connected disorder is a lumbosacral 
strain which, under the prior criteria, was rated under 
Diagnostic Code 5295.  That code provided for a non-
compensable rating for slight subjective symptoms only.  A 10 
percent rating was warranted for characteristic pain on 
motion, and a 20 percent rating was provided for a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.   38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

The discussion above on the veteran's post-service back 
injuries and surgery is also incorporated here by reference.  
The probative medical evidence of record compellingly shows 
the veteran's primary symptomatology to be secondary to his 
nonservice-connected herniated nucleus pulposus.  A December 
1996 private neurological consult by Dr. Bassam notes an 
impression of left sided L5-S1 nerve root compression.   He 
noted the history of the veteran's lumbar disc surgery, and 
that his symptoms started in 1994 after he lifted a heavy box 
while working at the post office.  Similar symptoms following 
a post service 1992 lifting incident resolved.

A private November 2003 magnetic resonance imaging 
examination report noted degenerative disc disease with 
bulging disc and disc space narrowing  at L5-S1 and early 
degenerative changes at L3-L4 with no protrusion.  In a 
February 2003 report prepared to support the veteran's 
application for disability retirement from his employment 
with the Postal Service, Dr. Sennett noted a diagnosis of 
chronic pain secondary to a ruptured disc with radiculopathy.

In the May 2003 VA examination report, the examiner noted the 
veteran's documented history and his complaints of chronic 
back pain that radiated into his left leg.  He denied bowel 
or bladder involvement and told the examiner that his 
symptoms improved after epidural blocks.  His retirement from 
the post office was approved in April 2003.  Physical 
examination revealed no evidence of visible or palpable spasm 
and no tenderness to palpation.  Range of motion studies 
revealed forward flexion to 60 degrees, and extension to 20 
degrees.  Lateral bending was to 15 degrees bilaterally, with 
pain.  The impression was a lumbosacral strain and history of 
nonservice-connected on-the-job injury, status post-right L4-
L5 partial hemilaminectomy and disc excision.  The 
examiner opined that the greater part of the veteran's 
symptomatology was related to his post-operative residuals of 
the herniated disc.  Further, the veteran's degenerative disc 
disease was most compatible with the prior surgery, as well 
as the aging process, as opposed to the service connected 
lumbosacral strain.

In light of the above evidence, the Board finds that the 
veteran's lumbosacral strain more nearly approximated the 10 
percent rating for the period prior to September 26, 2003.  
38 C.F.R. § 4.7.  The totality of the medical evidence of 
record dating since 1983 show few, if any, symptoms to be 
related to his service-connected strain.  As shown in his 
private and VA records, the greater part of his symptoms had 
their inception after he reinjured his back 1992 and again in 
1994.  This is further supported by the absence of any 
evidence of muscle spasm, visible or palpable, at the 2003 
examination.  Thus, there is no basis to support a 20 percent 
rating for lumbosacral muscle spasm with loss of lateral 
motion, or for moderate limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a, DC 5295 (2002).  Thus, the 
preponderance of the probative evidence is against a rating 
higher than 10 percent for the period prior to September 
2003.  38 C.F.R. §§ 4.1, 4.1, 4.7, 4.40, 4.45, 4.59 (2007); § 
4.71a, DC 5295 (2002).

Hemorrhoids

Hemorrhoids are evaluated under 38 C.F.R. § 4.114, DC 7336, 
which provides that a noncompensable evaluation is awarded 
for mild or moderate hemorrhoids.  A 10 percent rating is 
awarded when hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  Id.

The May 2003 VA examination report notes the veteran's 
reported history of recurrent hemorrhoids, as well as his 
report that two weeks prior to the examination he had a 
prolapse of his external hemorrhoids, with pain, irritation, 
and bleeding.  It improved with use of local hemorrhoid 
creams.  The veteran told the examiner that he had some 
amount of blood after almost every bowel movement.  He also 
reported he had hemorrhoid surgery in the 1980s.  He denied 
any loss of sphincter control as well as fecal leakage or 
involuntary bowel movements, and he also denied occasional 
thrombosis at the time of the examination.  He told the 
examiner that he used over-the-counter creams and 
suppositories.

Physical examination revealed no thrombosed hemorrhoids, and 
there was no evidence of fecal leakage.  Rectal lumen and 
anal size were normal, and there were no signs of anemia or 
fissures.  Digital examination revealed mild internal and 
external hemorrhoids mainly at 11 o'clock.  Diagnosis was 
mild external and internal hemorrhoids, with no evidence of 
redundant tissues or anal fissures.

The August 2004 VA examination report notes that examination 
revealed good sphincter tone and only small external tags.  
There was no evidence of bleeding or inflammation.

The probative evidence does not show the veteran's 
hemorrhoids to more nearly approximate a compensable rating.  
Although he reports frequent, if not constant, bleeding, 
objective examinations have not confirmed that 
symptomatology.  Further, the findings on examination 
revealed no fissures, thrombotic or irreducible hemorrhoids.  
The Board notes a 2000 comment in a mental assessment that 
anemia was noted, but the examiner did not associate it with 
the veteran's hemorrhoids, and at that time the veteran 
declined a rectal examination.

In light of the examination findings the preponderance of the 
evidence is against finding that the veteran meets the 
schedular criteria for an increased rating for his 
hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336.

As concerns each of the foregoing claims, because the 
preponderance of the evidence is against the claims, there is 
no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to service connection for impotency with erectile 
dysfunction, including as secondary to a lumbosacral strain, 
is denied.

Entitlement to an increased evaluation for tinea pedis and 
cruris, for the period prior to August 28, 2002, is denied.

Entitlement to an increased evaluation for a lumbosacral 
strain for the period prior to September 26, 2003, is denied.

Entitlement to an increased (compensable) rating for 
hemorrhoids is denied.


REMAND

As discussed in the decision above, the skin rating criteria 
changed effective August 2002.  Under the new criteria, tinea 
pedis or cruris is rated under Diagnostic Code 7806 as 
dermatitis or eczema, and the severity of the disorder is 
determined by the extent of the affected area on the body.  
To warrant a compensable rating, the disorder must affect at 
least 5 percent but less than 20 percent of the entire body, 
or at least 5 percent but less than 20 percent of exposed  
areas, or intermittent systemic therapy, such as 
corticosteroids, is needed for treatment.

The 2004 examination report did not provide findings on the 
percentage of the veteran's entire body affected or the 
percentage of exposed areas, if any, affected.  Thus, the 
most recent examination of record is inadequate for rating 
purposes under the current skin rating criteria, and a new 
examination is required.  On remand, scheduling officials 
should be mindful that skin disorders by their very nature 
tend to have active versus inactive stages.  See Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994) (indicating that, to the 
extent possible, VA should schedule an examination for a 
condition that has cyclical manifestations during an active 
stage of the disease to best determine its severity).

With respect to the appellant's service connected lumbosacral 
strain the appellant argues that this disorder has increased 
in severity since the last VA examination in 2004.  Given 
that fact a new examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a comprehensive VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his skin 
disorder since September 2002, and for 
his lumbosacral strain since 2004.  After 
securing the necessary release, the RO 
must obtain any existing records, 
including VA treatment records, not 
already associated with the claims file.

3.  After the above is completed, the RO 
shall arrange a VA dermatology 
examination to determine the current 
severity of the veteran's tinea pedis and 
tinea cruris.  The examiner should make 
specific findings as to whether any 
exposed areas are affected and the extent 
of any current symptomatology or evidence 
of past eruptions, i.e., the percent of 
the veteran's entire body affected and 
the percent of any exposed area 
affected.  The claims file and a copy of 
this remand must be made available to the 
examiner for review before the 
examination.  The examiner is to provide 
a detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any tinea pedis and/or cruris residuals.  
A complete rationale for any opinions 
expressed must be provided.
 
4.  The RO shall arrange a VA orthopedic 
examination to determine the current 
severity of the veteran's lumbosacral 
strain.  The examiner should make 
specific findings as to the nature of any 
restricted motion due to the lumbosacral 
strain.  Any impairment caused by any 
nonservice connected disorder, to include 
a herniated nucleus pulposus must be 
carefully differentiated.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
before the examination.   A complete 
rationale for any opinions expressed must 
be provided.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
any VA examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

7.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative an supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


